J-S57017-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
JEFFREY LEE DANIELS,                      :
                                          :
                  Appellant               : No. 3043 EDA 2013

          Appeal from the Judgment of Sentence October 8, 2013,
                Court of Common Pleas, Delaware County,
             Criminal Division at No. CP-23-CR-0000344-2012

BEFORE: DONOHUE, MUNDY and STABILE, JJ.

CONCURRING MEMORANDUM BY DONOHUE, J.: FILED OCTOBER 28, 2014

      I agree with the result reached by the Majority.      I write separately,

however, because in reaching its decision, the Majority only determined that

the issue raised by counsel in his Anders brief was wholly frivolous. See

Maj. at 12. Pursuant to Anders v. California, 386 U.S. 738 (1967), when

faced with an adequate Anders brief, it is the duty of this Court to conduct

an independent review of the record to determine whether there are any

non-frivolous issues that counsel failed to raise on his or her client’s behalf.

See Anders, 386 U.S. at 744 (stating that the court must conduct an

independent review of the record to determine “whether the case is wholly

frivolous”). Relevant Pennsylvania case law, including this Court’s en banc

decision in Commonwealth v. Goodwin, 928 A.2d 287 (Pa. Super. 2007)

(en banc), upon which the Majority relies in stating our standard of review,
J-S57017-14


states that Anders requires that this Court conduct an independent review

of the record to discern if there are any additional, non-frivolous issues that

counsel omitted.      See, e.g., Goodwin, 928 A.2d at 292; see also

Commonwealth v. James, 46 A.3d 776, 778 (Pa. Super. 2012) (en banc)

(stating   the   history   of   the   case,   which   included   an   unpublished

memorandum decision by a three-judge panel of this Court wherein we

denied counsel’s request to withdraw pursuant to Anders, as the panel

found an issue of arguable merit and remanded the case for the filing of an

advocates brief).

      I have conducted an independent review of the record and found no

non-frivolous issues that Anders counsel failed to raise in his brief.          I

therefore agree with the Majority that we must affirm the judgment of

sentence and grant counsel permission to withdraw.

      Stabile, J. joins this Concurring Memorandum.




                                       -2-